DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-9 are pending in the application.
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive.
Argument 1: That Watanabe, Aragaki and Pedestrian, either alone or in combination fail to teach or suggest “a person detection unit configured to perform person recognition on an entirety of the first captured image data by a person detection dictionary when no radiated heat associated with the operation vehicle is detected  and to execute the person recognition on the entirely of the first captured image data, set as a detection target region, after a person recognition is executed in a vicinity of the other vehicle, set as the target region, by a boarding/alighting person detection dictionary to detect a person getting into or getting out of the other vehicle when the radiated heat associated with the operation of the other vehicle has been detected.” 
First section of the above is “a person detection unit configured to perform person recognition on an entirety of the first captured image data by a person detection dictionary when no radiated heat associated with the operation vehicle is detected.” The first captured image data is the surroundings of a host vehicle captured by a far-IR camera. This means that there is a person detection unit which captures (and recognizes) IR pictures of individuals near the host vehicle when the IR image of the other vehicle shows it is not running. This is the default case of pedestrian recognition systems.  There are only two buckets: either radiated heat (from the engine, tires, and exhaust pipe) is being shown from the other vehicle or it is not. If it is, then the second clause is activated. If the second clause is not activated, then by default no radiated heat has been detected from the operation vehicle. At this point the vehicle is the equivalent of a lump on the side of the road and is of no more importance in a person detection system than any other non-mobile object in the image. Watanabe mentions the detection of pedestrians from an IR photo of a scene. Watanabe also mentions how to identify vehicles in the scene by using a template, and determining if the vehicle has been parked for some time or has just stopped, in which case parameters used in person detection are broadened [0023] but person detection in the area is still being carried out.  Aragaki contains a similar IR photo identification system and mentions detecting pedestrians by applying template matching to the thermal image obtained from the infrared camera.[0034]. 
Second section of the above: the person detection unit is configured to execute the person recognition on the entirety of the first captured image data, set as a detection target region, after a person recognition is executed in a vicinity of the other vehicle, set as the target region, by a boarding/alighting person detection dictionary to detect a person getting into or getting out of the other vehicle when the radiated heat associated with the operation of the other vehicle has been detected.”  This is the case where the other car has heat spots on it to demonstrate it has just stopped or has just parked and the person detection unit is looking for a pedestrian getting in or out of the other vehicle. Watanabe mentions the higher risk of pedestrians getting out of vehicles that have just stopped (as determined by heat spots off parts of the vehicle such as the tires, the engine, and the exhaust pipe). This would cover the case of “detect[ing] a person getting in or out of the other vehicle”. A broadest reasonable interpretation of the phrase covers not just the period where the door has or is being opened and the individual is physically passing through the door getting into/out of a car seat, but also the period where someone is opening the door and also the period where someone is approaching a vehicle and is relatively near the car before opening the vehicle door or the period where someone has just alighted from a vehicle and is about to walk away. If the applicant wishes for the covered activity to be only the point after which the vehicle door has been opened and the person is physically bending down to enter the vehicle or has already passed a part of the body through the door frame, then the claim(s) should be further limited to reflect such. 
Both Watanabe and Aragaki mention the detection of pedestrians near (parked) vehicles. Aragaki specifically states: “in this way, a parked vehicle is detected in the driving lane and adjacent areas of the vehicle, thereby detecting a parked vehicle. It is possible to efficiently detect pedestrians coming from the front and rear of a parked vehicle, a person coming off from the parked vehicle itself, or a person who gets on the vehicle, and to further improve the detection performance.” (underlining added, [0057]).  Aragaki however mentions the detection of pedestrian(s) by matching to a template: “…the pedestrian is detected by observing the temperature distribution of the pedestrian detection target area from the infrared camera and matching the pedestrian templates prepared in advance.”[0003].  “Matching to a template” implies the existence of multiple possible profile-templates (a library/dictionary) and then picking out the profile-template that most closely matches what the IR photo shows, which is the equivalent of looking up an image in a “boarding/alighting person detection dictionary.”  
Argument 2: that the entirety of the first captured image data is what is being inspected. As Aragaki teaches in Figs. 6 and 8 the entirety of the first captured image data is what is fed into the system and is processed into smaller chunks, the smaller chunks which are identifiable as pedestrians and vehicles.  Therefore the entirety of the first captured image data is inspected in the use of the person detection dictionary. 
Therefore in light of the above, the applicant’s arguments are respectfully found to be unpersuasive.
Specification
The objections to the specification have been addressed.  The objections are removed.
Claim Objections
The objection to claim 1 has been addressed. The objection to claim 1 has been removed.
Claim Rejections - 35 USC § 112
The indefiniteness of claims 1, 8, and 9 has been addressed.  The §112 rejections of claims 1, 8, and 9 have been removed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2007241898A (Watanabe) in light of JP2006350699A (Aragaki).
As for claim 1, Watanabe teaches a recognition processing apparatus ([0010]) comprising: a video acquisition unit configured to acquire first captured image data of surroundings of a host vehicle captured by a far-infrared camera; (0010], infrared cameras 2R and 2L (Fig. 2))
an other vehicle detection unit configured to detect another vehicle parked or stopped in the surroundings of the host vehicle ("With reference to FIG. 8, in the process of STEP 17, it is first determined whether or not there is another vehicle among the extracted objects (whether or not there is an object corresponding to the other vehicle) (whether or not there is an object corresponding to the other vehicle). STEP 101)." [0074]);
a heat detection unit configured to detect radiated heat associated with an operation of the other vehicle based on a thermal distribution in a region corresponding to the other vehicle in the first captured image data; ([0085]-[0088] describes how the temperatures of parts of the other vehicle seen in the image are determined)
and a person detection unit configured to perform person recognition on an entirety of the first captured image data when no heat radiation associated with an operation of the other vehicle is detected (example: Figs. 5 and 6. [0108] has explanation of how P1 is "near" the other vehicle but P2 is not. "An image pickup device mounted on the vehicle captures the front of the own vehicle, detects objects such as pedestrians and other vehicles from the captured images, and detects if the detected object is a pedestrian or is detected."[0002]. In this case, detection of pedestrians picked out from a cold background (a.k.a. no heat radiation having been detected) is the default) and to execute the person recognition on the entirety of the first captured image data, set as a detection target region, after a person recognition is executed in a vicinity of the other vehicle, set as the target region, [to] detect a person [getting] out of the other vehicle when the radiated heat associated with the operation of the other vehicle has been detected. (using entirety of first captured image data: “the object detection by the object detection means may be performed based on the image captured by the image pickup device of the stopped vehicle classification detection device." [0021]. Paragraphs [0032]-[0033] mentions that when a vehicle has been determined to be a temporarily stopped vehicle, the possibility of a person jumping out increases, therefore the surrounding area  in which pedestrians are looked for is broadened (a.k.a. the system is looking for someone near the stopped car.) )
Watanabe does not specifically teach the case of identifying a pedestrian in the process of physically boarding/alighting a vehicle rather than simply being quite near the vehicle. However, Aragaki teaches execut[ing] the person recognition on the entirety of the first captured image data, set as a detection target region, after a person recognition is executed in a vicinity of the other vehicle, set as the target region, by a boarding/alighting person detection dictionary to detect a person getting into or getting out of the other vehicle. (entirety of first captured image data: see Figs. 6-8. “Next, the pedestrian is detected by observing the temperature distribution of the pedestrian detection target area from the infrared camera and matching the pedestrian templates prepared in advance [0003] By detecting parked and stopped vehicles in the driving lane of the own vehicle and the adjacent area in this way, pedestrians jumping out from the front and back of the parked and stopped vehicle, people getting off from the parked and stopped vehicle itself, and people getting on the vehicle can be efficiently detected. It becomes possible to detect, and it becomes possible to further improve the detection performance.” (underlining added) [0057].  Note that since the above makes a distinction between people being near the vehicle (“jumping out from the front and back of the parked and stopped vehicle” and “getting off from the parked and stopped vehicle itself”/”people getting on the vehicle” that they must refer to different activities. Also note that the existence of the pedestrian templates and their matching to the image indicates some sort of boarding/alighting person detection dictionary.)
It would have been obvious to one of ordinary skill in the art to have added the pedestrian detection system of Aragaki together with the pedestrian detection system of Watanabe.  The motivation of combining would be because each of them has an additional ability which fills in a less defined area in the other.  The pedestrian system of Aragaki specifically contains the use of templates to identify pedestrians while Watanabe adds specifically the additional element of determining whether a stopped vehicle has indications of being only temporarily stopped (hot engine, hot exhaust pipe, hot tires) and thus at a higher risk of having a pedestrian near the vehicle. 
As for claim 2, Watanabe also teaches wherein the other vehicle detection unit detects the other vehicle from the first captured image data,([0074]) and  the person detection unit detects the person from the first captured image data.([0108]) 
As for claim 3, Watanabe also teaches wherein the video acquisition unit further acquires second captured image data of the surroundings of the host vehicle captured by a visible light camera, the other vehicle detection unit detects the other vehicle from the first captured image data, and the person detection unit detects the person from the second captured image data. ("Further, the detection of the object may be performed by using not only the infrared cameras 2R and 2L but also a visible light camera and a radar."[0130])
 Deciding whether to use an infrared camera or a visible-light camera to detect a vehicle or a person and under which circumstances is something that would be known to one of ordinary skill in the art.  Here the set-up is that the vehicle is identified using a heat signature, while the pedestrian is identified visually. A potential reason to use IR for the vehicle is because the heat temperature is used to determine whether the car has just stopped or not, while using visual for the pedestrian can under certain circumstances provide higher definition. 
As for claim 4, Watanabe also teaches the video acquisition unit further acquires second captured image data of the surroundings of the host vehicle captured by a visible light camera, the other vehicle detection unit detects the other vehicle from the second captured image data, and the person detection unit detects the person from the first captured image data ("Further, the detection of the object may be performed by using not only the infrared cameras 2R and 2L but also a visible light camera and a radar."[0130])
 Deciding whether to use an infrared camera or a visible-light camera to detect a vehicle or a person and under which circumstances is something that would be known to one of ordinary skill in the art.  Here the set-up is that the other vehicle is identified visually, while the pedestrian is identified through IR. A potential reason for combining the systems this way is to simplify the entire system, while maintaining ability to identify a pedestrian under bad visual circumstances, such as darkness. 
As for claim 6, Watanabe also teaches wherein the heat detection unit detects radiated heat associated with an operation of the other vehicle based on a thermal distribution in a region that emits heat in association with an operation of the other vehicle in the first captured image data. ([0086]-[0088] explains how the heat intensity of separate parts of the image are calculated. 
As for claim 7, Watanabe also teaches a notification control unit that, when the person detection unit has detected the person, notifies a driver of the host vehicle that the person has been detected ([0021] warning given to driver).
As for claim 8, Watanabe teaches a recognition processing method executed by a recognition processing apparatus, (the imaging processing unit 1 carrying out its activities) the recognition processing method comprising: a step of acquiring first captured image data of surroundings of a host vehicle captured by a far-infrared camera (infrared cameras 2R and 2L (Fig. 2) "With reference to FIG. 8, in the process of STEP 17, it is first determined whether or not there is another vehicle among the extracted objects (whether or not there is an object corresponding to the other vehicle) (whether or not there is an object corresponding to the other vehicle). STEP 101)."[0074];) a step of detecting another vehicle parked or stopped in the surroundings of   the host vehicle;(same as previous)
a step of detecting radiated heat associated with an operation of the other vehicle based on a thermal distribution in a region corresponding to the other vehicle in the first captured image data ([0085]-[0088] describes how the temperatures of parts of the other vehicle seen in the image are determined);
and a step of performing person recognition on an entirety of the first captured image data when no heat radiation associated with an operation of the other vehicle is detected. (example: Figs. 5 and 6. [0108] has explanation of how P1 is "near" the other vehicle but P2 is not. "An image pickup device mounted on the vehicle captures the front of the own vehicle, detects objects such as pedestrians and other vehicles from the captured images, and detects if the detected object is a pedestrian or is detected."[0002])
Watanabe does not specifically teach the case of identifying a pedestrian in the process of physically boarding/alighting a vehicle rather than simply being quite near the vehicle. However, Aragaki teaches execut[ing] the person recognition on the entirety of the first captured image data, set as a detection target region, after a person recognition is executed in a vicinity of the other vehicle, set as the target region, by a boarding/alighting person detection dictionary to detect a person getting into or getting out of the other vehicle. (entirety of first captured image data: see Figs. 6-8. “Next, the pedestrian is detected by observing the temperature distribution of the pedestrian detection target area from the infrared camera and matching the pedestrian templates prepared in advance [0003] By detecting parked and stopped vehicles in the driving lane of the own vehicle and the adjacent area in this way, pedestrians jumping out from the front and back of the parked and stopped vehicle, people getting off from the parked and stopped vehicle itself, and people getting on the vehicle can be efficiently detected. It becomes possible to detect, and it becomes possible to further improve the detection performance.” (underlining added) [0057].  Note that since the above makes a distinction between people being near the vehicle (“jumping out from the front and back of the parked and stopped vehicle” and “getting off from the parked and stopped vehicle itself”/”people getting on the vehicle” that they must refer to different activities. The existence of the pedestrian templates and their matching to the image indicates some sort of boarding/alighting person detection dictionary.)
 	
It would have been obvious to one of ordinary skill in the art to have added the pedestrian detection system of Aragaki together with the pedestrian detection system of Watanabe.  The motivation of combining would be because each of them has an additional ability which fills in a less defined area in the other.  The pedestrian system of Aragaki specifically contains the use of templates to identify pedestrians while Watanabe adds specifically the additional element of determining whether a stopped vehicle has indications of being only temporarily stopped (hot engine, hot exhaust pipe, hot tires) and thus at a higher risk of having a pedestrian near the vehicle. 

As for claim 9, Watanabe also teaches a non-transitory computer readable medium storing a recognition processing program causing a computer to execute: ([0041] mentions "a microcomputer (CPU, RAM, ROM), an image memory, and the like" in the image processing unit, which carries out all the steps of the image determination, image processing and analysis, and issuing an alarm if necessary. Thus the RAM/ROM satisfies this element.)
a procedure of acquiring first captured image data of surroundings of a host vehicle captured by a far-infrared camera; ([0041] carried out by infrared cameras 2R and 2L (Fig. 2))
a procedure of detecting another vehicle parked or stopped in the surroundings of the host vehicle; ("With reference to FIG. 8, in the process of STEP 17, it is first determined whether or not there is another vehicle among the extracted objects (whether or not there is an object corresponding to the other vehicle) (whether or not there is an object corresponding to the other vehicle). STEP 101)."[0074])
and a procedure of performing person recognition on an entirety of the first captured image data when no heat radiation associated with an operation of the other vehicle is detected. (example: Figs. 5 and 6. [0108] has explanation of how P1 is "near" the other vehicle but P2 is not. "An image pickup device mounted on the vehicle captures the front of the own vehicle, detects objects such as pedestrians and other vehicles from the captured images, and detects if the detected object is a pedestrian or is detected."[0002])
Watanabe does not specifically teach the case of identifying a pedestrian in the process of physically boarding/alighting a vehicle rather than simply being quite near the vehicle. However, Aragaki teaches execut[ing] the person recognition on the entirety of the first captured image data, set as a detection target region, after a person recognition is executed in a vicinity of the other vehicle, set as the target region, by a boarding/alighting person detection dictionary to detect a person getting into or getting out of the other vehicle. (entirety of first captured image data: see Figs. 6-8. “Next, the pedestrian is detected by observing the temperature distribution of the pedestrian detection target area from the infrared camera and matching the pedestrian templates prepared in advance [0003] By detecting parked and stopped vehicles in the driving lane of the own vehicle and the adjacent area in this way, pedestrians jumping out from the front and back of the parked and stopped vehicle, people getting off from the parked and stopped vehicle itself, and people getting on the vehicle can be efficiently detected. It becomes possible to detect, and it becomes possible to further improve the detection performance.” (underlining added) [0057].  Note that since the above makes a distinction between people being near the vehicle (“jumping out from the front and back of the parked and stopped vehicle” and “getting off from the parked and stopped vehicle itself”/”people getting on the vehicle” that they must refer to different activities. The existence of the pedestrian templates and their matching to the image indicates some sort of boarding/alighting person detection dictionary.)
It would have been obvious to one of ordinary skill in the art to have added the pedestrian detection system of Aragaki together with the pedestrian detection system of Watanabe.  The motivation of combining would be because each of them has an additional ability which fills in a less defined area in the other.  The pedestrian system of Aragaki specifically contains the use of templates to identify pedestrians while Watanabe adds specifically the additional element of determining whether a stopped vehicle has indications of being only temporarily stopped (hot engine, hot exhaust pipe, hot tires) and thus at a higher risk of having a pedestrian near the vehicle. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as modified by Aragaki as applied to claim 1 above, and further in view of "Detecting vehicles using machine learning and computer vision" (NPL-Bogdan.)
As for claim 5, Watanabe also teaches wherein the video acquisition unit further acquires second captured image data of the   surroundings of the host vehicle captured by a visible light camera, the other vehicle detection unit detects the other vehicle from the second captured image data, and the person detection unit detects the person from the second captured image data. ("Further, the detection of the object may be performed by using not only the infrared cameras 2R and 2L but also a visible light camera and a radar."[0130])
 	Deciding whether to use an infrared camera or a visible-light camera to detect a vehicle or a person and under which circumstances is something that would be known to one of ordinary skill in the art.  Here the set-up is that the vehicle is identified using a visual signature, while the pedestrian is identified visually as well. A potential reason to use visual for the vehicle is because the technology is well known (See NPL-Bogdan) while using visual for the pedestrian can under certain circumstances provide higher definition than using IR. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661